Name: Commission Regulation (EC) No 1716/97 of 3 September 1997 on the consequences in certain regions of Spain of the overrun of the base area for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  deterioration of the environment;  farming systems;  European Union law;  agricultural structures and production
 Date Published: nan

 L 242/28 EN Official Journal of the European Communities 4 . 9 . 97 COMMISSION REGULATION (EC) No 1716/97 of 3 September 1997 on the consequences in certain regions of Spain of the overrun of the base area for the 1995/96 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 1422/97 (2), and in particular Article 2 thereof, Whereas in the event of exceptional weather conditions the effect of which is to reduce arable crop yields to a level much lower than normal and to cause the base area of the region in question to be exceeded, producers in that region may be exempted from the penalties laid down for an overrun of the base area; Whereas the drought from which Spain suffered for many months in 1995 provoked such a reduction in yields in certain regions; whereas that drought constitutes a situ ­ ation justifying total exemption from the reduction in the eligible area in those regions in Spain where the base area has been exceeded; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals , Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Producers of arable crops in the 'Secano' regions of the autonomous regions of Aragon, Castille-Leon and the Basque Country and in the 'Regadio' regions throughout Spain shall be exempted from the reduction in the eligible area as a result of an overrun of the base area referred to in the first indent of Article 2 (6) of Regulation (EEC) No 1765/92 to be carried out in the 1995/96 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the 1995/96 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 181 , 1 . 7. 1992, p. 12 . 2) OJ L 196, 24. 7. 1997, p. 18 .